Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-19 are allowable.  Claim 15-19 directed to an allowable method.  Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-14, directed to the apparatus of using an allowable method, previously withdrawn from consideration as a result of a restriction requirement, claims 1-14 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because claims 1-14 previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement for claims 1-14 as set forth in the Office action mailed on 06/23/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Per phone interview between the examiner and applicant's attorney conducted on 12/20/2021, both the examiner and the attorney have agreed that by amending the claims as shown below, the claimed subject matters would overcome the prior art rejection and be in condition for allowance. 

Examiner’s Amendment
Amendments to the Claims: 
This listing of claims will replace all prior versions, and listings, of claims in the application: 
Listing of Claims: 
1. (Rejoined - Currently Amended) An electronic device, comprising:
a network interface configured to interface with a cellular network;
a memory storing instructions;
a processor configured to execute the instructions, wherein, when the instructions are executed, are configured to cause the processor to: 

send, via the network interface, a measurement report to a current cell of the cellular network; 
receive, via the network interface, an uplink (UL) grant, wherein the UL grant
corresponds to a beam of the beams from the target cell of the cellular network to the electronic device, wherein the UL grant is received as part of a handover from the current cell to the target cell; 
	perform the handover to the target cell using the beam without using a random access channel (RACH) procedure; 
	after the handover, measure the beams of the target cell, including the beam, and determine whether the beam satisfies a criteria for a target cell best beam for communication between the electronic device and the target cell; and
	in response to determining that the beam does not satisfy the criteria, initiate a RACH-based handover to update to the target cell best beam for the communication between the electronic device and the target cell.

2. (Rejoined - Original) The electronic device of claim 1, wherein receiving the UL grant comprises receiving the UL grant from the current cell.

3. (Rejoined - Original) The electronic device of claim 2, wherein the UL grant is allocated by the target cell.

4, (Rejoined - Original) The electronic device of claim 1, wherein determining whether the beam satisfies the criteria, comprises measuring beams of the target cell via the network interface to determine whether a new best beam exists.

5. (Rejoined - Original) The electronic device of claim 4, wherein, when no new best beam exists, the instructions are configured to cause the processor to continue using the beam to communicate with the target cell via the network interface when the criteria has been satisfied by the beam, wherein the beam is the best beam.

6. (Rejoined - Original) The electronic device of claim 4, wherein, when the new best beam exists, the instructions are configured to cause the processor to:
	determine whether the new best beam corresponds to one of a plurality of UL grants, wherein the plurality of UL grants comprises the UL grant; and
	when the new best beam corresponds to one of the plurality of UL grants, switch communications to the new best beam from the beam for communications with the target cell via the network interface, wherein the criteria is satisfied when the new best beam corresponds to the one of the plurality of UL grants, and the criteria is not satisfied when the new best beam does not correspond to the one of the plurality of UL grants.

7. (Rejoined - Original) The electronic device of claim 4, wherein the instructions are configured to cause the processor to:

	when the beam is within the strength threshold, identify that the criteria has been satisfied and utilize the beam to communicate with the target cell via the network interface.

8. (Rejoined - Original) The electronic device of claim 7, wherein the beam comprises an allocated best beam that was the best beam at the time of allocation of the beam.

9. (Rejoined - Original) The electronic device of claim 7, wherein the strength threshold is defined by the cellular network in a signal received by the electronic device via the network interface. 

10. (Rejoined - Original) The electronic device of claim 7, wherein the strength threshold is defined by the electronic device.

11. (Rejoined - Original) The electronic device of claim 7, wherein the strength threshold is set to a value indicated by a radio performance and protocol and radio resource management standard. 

12. (Rejoined - Original) The electronic device of claim 1, wherein the instructions are configured to cause the processor, via the network interface, to measure beams of the target cell before the handover.

13. (Rejoined - Original) The electronic device of claim 12, wherein the instructions are configured to cause the processor to send the measurement report, via the network interface, to the current cell regarding the measurement of the beams of the target cell.

14. (Rejoined - Original) The electronic device of claim 1, wherein the beam comprises an allocated best beam that was the best beam at the time of allocation of the plurality of beams.

15. (Currently Amended) A method, comprising:
	using a network interface of an electronic device, measuring beams of a target cell of a cellular network, wherein the target cell is a cell of the cellular network to which the electronic device is to be handed over;
	sending, via the network interface, a measurement report to a current cell of the cellular network;
	receiving, via the current cell and the network interface, an uplink (UL) grant corresponding to a beam of the beams of the target cell to be used in communication between the electronic device and the target cell;
	performing handover to the target cell using the beam without using a random access channel (RACH) procedure;
	after the handover, measuring the beams of the target cell, wherein the beams include the beam;

	when the beam is not within the strength threshold of the target cell best
beam,  initiating a RACH-based handover  to update to the target cell best beam for communications between the electronic device and the target cell.

16. (Original) The method of claim 15, wherein measuring the target cell comprises using a synchronization signal block (SSB) or a channel state information reference signal (CSI-RS).

17. (Previously Presented) The method of claim 15, comprising, after the handover, measuring the target cell to obtain the target cell best beam.

18. (Original) The method of claim 15, wherein the strength threshold comprises a number of decibels.

19. (Currently Amended) The method of claim 15, wherein the strength threshold comprises 0.0 decibels to cause the initiating of the RACH-based handover  unless the beam remains the target cell best beam.

20. (Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 15 (similarly to claim 1), it discloses a method, comprising: using a network interface of an electronic device, measuring beams of a target cell of a cellular network, wherein the target cell is a cell of the cellular network to which the electronic device is to be handed over; sending, via the network interface, a measurement report to a current cell of the cellular network;	receiving, via the current cell and the network interface, an uplink (UL) grant corresponding to a beam of the beams of the target cell to be used in communication between the electronic device and the target cell; performing handover to the target cell using the beam without using a random access channel (RACH) procedure; after the handover, measuring the beams of the target cell, wherein the beams include the beam; determining whether the beam is within a strength threshold of a target cell best beam; and when the beam is not within the strength threshold of the target cell best beam, initiating a RACH-based handover to update to the target cell best beam for communications between the electronic device and the target cell.
These claimed features contain particular handover procedures based on measurement and between network entities for a RACH-based after RACH-less handover for satisfying predetermined beam criteria that are not taught in the prior arts of record combined or alone.  Hence, these claimed features contain allowable subject matter.  Similar claimed features are also recited in independent claim 1, hence, these claimed features of claim 1 also contain allowable subject matter.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/YEE F LAM/Primary Examiner, Art Unit 2465